DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Page 6, line 16 reads "(re) determined" while Page 7, line 5 reads "(re)determined".  Please be stylistically consistent.  On page 11, line 23, "one dimensional" should be "one-dimensional".  On page 14, line 28, there should only be one "also".  On page 19, line 5, "comprises" should be "comprise".  
Appropriate correction is required.

Claim Objections
Claims 12, and 14 are objected to because of the following informalities:  In claim 12, line 2, “instrument” should be pluralized.  Claim 14 should read “wherein the sample transportation system”.  Appropriate correction is required.

Claim Interpretation
The method of claim 1 is mostly abstract ideas involving mental steps such as data organization, however the sorting of step a) and the transporting of step e) are enough integration of physical structure that the Examiner interprets the structure as including significantly more beyond the abstract ideas.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control unit" in the first line of step c), the limitation "the transportation route" in the second line of step c), the limitation "the plurality of instruments" in the first and second lines of step e), the limitation "the sample transportation system" in the second line of step e), and the limitation "the target laboratory instrument(s)" in the second line of step f).  There is insufficient antecedent basis for these limitations in the claim.  Also, you cannot have a sequence of laboratory instruments if there is one instrument as indicated possible by “instrument(s)” in step c), line 3.  In fact, to determine an optimal transportation route, multiple instruments would be necessary.  Furthermore, it is unclear if “the optimal transportation route” referred to in step e), line 2 is referring to the optimal transportation route of step c) or step d).  Clarification is requested.  In order to further prosecution, the Examiner is interpreting the optimal transportation route of step e) to come from the re-determined optimal transportation route of step d).  Claims 2-15 are also rejected by virtue of their dependency on claim 1.
Claim 2 recites the limitation "the step of determining respectively re-determining" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear what "the step of determining respectively re-determining" is supposed to mean and the Specification does not make it clear.  The examiner is interpreting it as “the step of determining or the step of re-determining”.  In claim 2, step ii), line 2 says that list C comprises “laboratory instruments”.  It is unclear if a list C must necessarily contain multiple instruments since claim 1, step f), line 2 lists “the target laboratory instrument(s)” implying that there could only be one target instrument.  Clarification is requested.  Claims 3, and 6-9 are also rejected by virtue of their dependency on claim 2.
Regarding claim 3, it is unclear if “an optimum transportation route” of line 2 is referring to the optimal transportation route of claim 1, step c); the optimal transportation route of claim 1, step d); or a new optimum transportation route.  Clarification is requested.
Regarding claim 4, it is unclear what "determining respectively re-determining" is supposed to mean and the Specification does not make it clear.  The examiner is interpreting it as “determining or re-determining”.  In addition, it is unclear if “an optimal transportation route” of lines 2 and 3 is referring to the optimal transportation route of claim 1, step c); claim 1, step d); or a new optimal transportation route.  Clarification is requested.  Also, in line 4, it is unclear if “the processing steps” is referring to multiples of claim 1, step f) or if all of claim 1, steps a) to f) are processing steps.  Clarification is requested.
Regarding claim 5 and 7-8, it is unclear what "determining respectively re-determining" is supposed to mean and the Specification does not make it clear.  The examiner is interpreting it as “determining or re-determining”.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of a computer program product can encompass non-statutory transitory forms of signal transmission such as propagating electrical or electromagnetic signal per se (MPEP § 2106.03). The examiner suggests to instead use the language of --non-transitory computer readable medium--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns (US 20140305227 A1).
	Regarding claim 1, Johns teaches “one or more specimen containers may be inserted into a ‘sample carrier’” where “the sample carrier may be in the form of a sample tube rack” (Par. 122) A method of operating an analytical laboratory, the method comprising the steps: a) receiving “detecting information about a sample tube may include a first imaging device, such as a camera, for identifying a sample tube among a plurality of sample tubes in a rack” (Par. 123) where the sample can be a “biological sample” (Par. 352) and identifying a plurality of biological samples held in sample containers and sorting the plurality of sample containers into a sample rack by a pre-analytical laboratory instrument of the analytical laboratory; “various information pertaining to a specimen, such as patient information, requested tests for a specimen, and a unique laboratory identifier (e.g., a barcode), may be associated with a specimen container” (Par. 128) b) retrieving an order list A from a storage unit, the order list A comprising a plurality of test orders corresponding to the sample containers within the respective sample rack, each test order defining at least one processing step to be carried out on the biological sample held in the respective sample container; “determining an optimal route for the sample in the sample container through a laboratory automation system“ (Par. 223) c) determining an optimal transportation route by the control unit for the sample rack based on the order list A, “the processor may generate a test plan (with a list of processes to be performed on a sample), and then route plans for samples based on the availability of processing units (including analyzers having queues) and schedules each sample located in the distribution buffer based on a single route plans and prioritization for each sample. In some embodiments, the test information and a route plan may be generated by and/or retrieved from a scheduler based on the type of testing needed and the urgency associated with the sample. The scheduler may also take into account and use sample information (e.g., weight, cap color, spun, STAT (short turn-around time), etc.) to develop test information and the route plan” (Par. 221)
a set of constraints and an objective function, the transportation route being indicative of a list and/or sequence of laboratory instrument(s) required to complete one or more of the test orders of the order list A; “the selection of the appropriate sample can be somewhat dynamic in nature and can change based on a number of factors including the availability of various subassemblies within the system as well as the nature of the particular sample to be processed” (Par. 224) d) re-determining the optimal transportation route by the control unit upon a change of one or more of the set of constraints and/or a change of the objective function; “the carrier is transported along a conveyance system” (Par. 122) and “The test plan may include a number of processes (e.g., centrifuge, aliquot, etc.) by which the sample is to be processed.” (Par. 223) e) transporting the sample rack to one or more of the plurality of laboratory instruments according to the optimal transportation route by the sample transportation system; and f) processing the biological samples according to the corresponding test orders by the target laboratory instrument(s).              
	Regarding claim 4, Johns teaches to “route plans for samples based on the availability of processing units” (Par. 221).
Regarding claim 5, Johns teaches “using the resources available according to its route plan to maximize throughput and/or TAT (turn around time)” (Par. 222).
Regarding claim 10, Johns teaches “The serum indices module 210 of FIG. 2(a) is capable of measuring the serum index of a sample” (Par. 169).
Regarding claim 11, Johns teaches “robotic arm unit can have a robotic gripper for gripping sample tubes and may be equipped with one or more means for detecting information about sample tubes” (Par. 123) An analytical laboratory, the analytical laboratory comprising: one or more pre-analytical laboratory instrument(s) configured to receive and identify biological sample(s); processing units including analyzers (Par. 221) one or more laboratory instrument(s) configured to perform one or more processing step(s) on the biological sample; a conveyer track (Par. 123) a sample transportation system configured to transport biological sample(s) between the laboratory instruments; a scheduler as a control processor (Par. 221) and a control unit communicatively connected to the pre-analytical laboratory instrument(s), the laboratory instrument(s) and the sample transportation system, the control unit being configured to control the analytical laboratory to perform the method according to claim 1. 
Regarding claim 12, Johns teaches “The serum indices module 210 of FIG. 2(a) is capable of measuring the serum index of a sample” (Par. 169). 
Regarding claim 13, Johns teaches sample storage (Par. 193). 
Regarding claim 14, Johns teaches using a camera to identify sample tubes or racks (Par. 334).
Regarding claim 15, Johns teaches using computer code to perform the steps (Par. 469). 

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns in view of Aryev et al. (US 6581012 B1).
Regarding claim 2, Johns teaches the method above with respect to claim 1, and “the processor may generate a test plan (with a list of processes to be performed on a sample)” (Par. 221) iii) determining an instrument list D of all laboratory instruments required to process all sample containers within the respective sample rack according to the order list A, and “using the resources available according to its route plan to maximize throughput and/or TAT (turn around time)” (Par. 222) and v) determining the optimum transportation route from route list B by the objective function but does not appear to explicitly disclose wherein the step of determining respectively re-determining the optimal transportation route by the control unit comprises the steps: i) retrieving a route list B of all available transportation routes of the sample transportation system, ii) determining one or more route instrument list(s) C for each transportation route of the route list B, the route instrument list C comprising laboratory instruments reachable by the respective transportation route, and iv) discarding from the route list B any transportation route(s) that does not contain any laboratory instrument(s) of the instrument list D.
However, Aryev teaches a transporter object that “contains the routing table between the locations represented by all tracking point objects in the system” where “Some destinations can be locations of SPMs” (Col. 12 Lines 15-19) and SPMs are Specimen Processing Modules (Col. 5 Line 54) i) retrieving a route list B of all available transportation routes of the sample transportation system, ii) determining one or more route instrument list(s) C for each transportation route of the route list B, the route instrument list C comprising laboratory instruments reachable by the respective transportation route, and “programming for controlling specimen position, routing and distribution to processing sites where each of the specimen processing modules perform the tests” (Col. 3 Lines 19-21) and iv) discarding from the route list B any transportation route(s) that does not contain any laboratory instrument(s) of the instrument list D.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johns to include the transporter object based on the teaching of Aryev because it performs “As the key enabler of integration of the laboratory automation system function” (Col. 12 Lines 23-24).
Regarding claim 3, Johns teaches routing “plans for samples based on the availability of processing units” (Par. 221).
Regarding claim 6, Aryev teaches tracking point objects along the transport system that can be barcode reader devices used to monitor specimen positions (Col. 12 Lines 6-10) and “the work flow automation programming further includes programming for allocating and scheduling a set of test requests as between different ones of the specimen processing modules when a plurality of requests for tests have been received and are in need of processing” (Col. 3 Lines 9-14).
Regarding claim 7, Johns teaches “only delivering samples to instruments when those instruments are ready and available” (Par. 120).
Regarding claim 8, Johns teaches “a sample is only sent to a track only if the required resources are available” (Par. 231).
Regarding claim 9, Aryev teaches a routing table between the instruments (Col. 12 Lines 15-16) and “associating SPMs with tracking point objects” (Col. 14 Line 32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796           

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796